                 Case 20-10332-JTD     Doc 200      Filed 06/17/21      Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


 In re:                                            Chapter 11

 SPINEGUARD, INC.,1                                Case No. 20-10332 (JTD)

          Debtor.
                                                   Objection Deadline: July 15, 2021 at 4:00 pm (ET)
                                                   Hearing Date: July 22, 2021 at 3:00 p.m. (ET)


 NOTICE OF DEBTOR’S MOTION FOR ENTRY OF AN ORDER (I) APPROVING
DEBTOR’S DISCLOSURE STATEMENT; (II) ESTABLISHING SOLICITATION AND
VOTING PROCEDURES; AND (III) SCHEDULING HEARING AND ESTABLISHING
       NOTICE AND OBJECTION PROCEDURES WITH RESPECT TO
       CONFIRMATION OF DEBTOR’S PLAN OF REORGANIZATION


          PLEASE TAKE NOTICE that on June 17, 2021, the above-captioned debtor and debtor

in possession (the “Debtor”) filed the Motion for Entry of an Order (I) Approving Debtor’s

Disclosure Statement; (II) Establishing Solicitation and Voting Procedures; and (III) Scheduling

Hearing and Establishing Notice and Objection Procedures with Respect to Confirmation of

Debtor’s Plan of Reorganization (the “Motion”) with the United States Bankruptcy Court for the

District of Delaware (the “Court”).

          PLEASE TAKE FURTHER NOTICE that any responses to the Motion must be in

writing and filed with the Clerk of the Court, 824 Market Street, Third Floor, Wilmington,

Delaware 19801, and served upon the undersigned, so as to be received on or before 4:00 p.m.

(Eastern Time) on July 15, 2021.




1   The last four digits of the Debtor’s federal tax identification number are 3465. The mailing
    address for the Debtor is 1434 Spruce Street, Suite 100, Boulder, Colorado 80302.


                                               1
DOCS_LA:338239.2 57391/003
                 Case 20-10332-JTD     Doc 200     Filed 06/17/21    Page 2 of 3




        PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a copy

of the response or objection upon: (i) Counsel to the Debtors: (a) Pachulski Stang Ziehl & Jones

LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801, Attention: Mary Caloway

(mcaloway@pszjlaw.com); and (b) Hanson Bridgett LLP, 1676 N. California Blvd., Suite 620,

Walnut Creek, CA, 94596, Attn: Neal Wolf (nwolf@hansonbridgett.com); and (ii) The Office of

the United States Trustee for the District of Delaware: 844 King Street, Suite 2207, Wilmington,

DE 19801, Attn: Linda Casey (linda.casey@usdoj.gov).

        PLEASE TAKE FURTHER NOTICE THAT, IF AN OBJECTION IS PROPERLY

FILED AND SERVED IN ACCORDANCE WITH THE ABOVE PROCEDURES, A HEARING

WILL BE HELD ON JULY 22, 2021 AT 3:00 P.M. (EASTERN TIME) BEFORE THE

HONORABLE JOHN T. DORSEY, UNITED STATES BANKRUPTCY JUDGE FOR THE

DISTRICT OF DELAWARE, 824 MARKET STREET, COURT ROOM #5, FIFTH FLOOR,

WILMINGTON, DELAWARE 19801. ONLY OBJECTIONS MADE IN WRITING AND

TIMELY FILED WILL BE CONSIDERED BY THE BANKRUPTCY COURT AT SUCH

HEARING.

        IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT

MAY GRANT THE RELIEF DEMANDED BY THE MOTION WITHOUT FURTHER NOTICE

OR HEARING.

Dated: June 17, 2021

                                         /s/ Mary F. Caloway (3059)
                                         PACHULSKI, STANG, ZIEHL & JONES LLC
                                         Mary F. Caloway (No. 3059)
                                         919 North Market Street
                                         17th Floor
                                         Wilmington, Delaware 19801




                                               2
DOCS_LA:338239.2 57391/003
                 Case 20-10332-JTD   Doc 200       Filed 06/17/21   Page 3 of 3




                                       Telephone: (302) 652-4100
                                       Facsimile: (302) 652-4400
                                       Email: mcaloway@pszjlaw.com

                                       -and-

                                       HANSON BRIDGETT LLP
                                       Neal Wolf (admitted pro hac vice)
                                       Anthony Dutra (admitted pro hac vice)
                                       1676 N. California Blvd.
                                       Suite 620
                                       Walnut Creek, CA 94596
                                       Telephone: (925) 764-8460
                                       Facsimile: (925) 746-8490
                                       Email: nwolf@hansonbridgett.com
                                              adutra@hansonbridgett.com


                                      Counsel to the Debtor and Debtor in Possession




                                               3
DOCS_LA:338239.2 57391/003
